Case 0:19-cv-60768-RKA Document 32 Entered on FLSD Docket 09/13/2019 Page 1 of 2




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                               Case No.: 0:19-CV-60768

    FRANCIS TORRES,

           Plaintiff,

    v.

    CONTOURE LASER BODY SCULPTING
    & COSMETIC CENTER, LLC,

          Defendant.
  ________________________________________/

                                  NOTICE OF PENDING SETTLEMENT

         Plaintiff FRANCIS TORRES, by and through undersigned counsel, hereby submits this

  Notice of Pending Settlement and states the parties have reached a settlement with regard to this

  case and are presently drafting, finalizing, and executing the formal settlement documents. Upon

  full execution of the same, the parties will file the appropriate dismissal documents with the Court.

         Dated: September 13, 2019
                                                                Respectfully Submitted,

                                                                 /s/ Jibrael S. Hindi                                    .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:      jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:      tom@jibraellaw.com
                                                                The Law Offices of Jibrael S. Hindi
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:       954-907-1136
                                                                Fax:         855-529-9540
                                                                COUNSEL FOR PLAINTIFF



                                                                                                                  PAGE | 1 of 2
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-60768-RKA Document 32 Entered on FLSD Docket 09/13/2019 Page 2 of 2




                                        CERTIFICATE OF SERVICE

         The undersigned certifies that on September 13, 2019, the forgoing was electronically via

  the Court’s CM/ECF system on all counsel of record.

                                                                /s/ Jibrael S. Hindi                                    .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259




                                                                                                                 PAGE | 2 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
